                   Case 20-11548-CSS              Doc 727       Filed 09/29/20         Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
    EXTRACTION OIL & GAS, INC. et al., 1                            )     Case No. 20-11548 (CSS)
                                                                    )
                                       Debtors.                     )     (Jointly Administered)
                                                                    )
                                                                    )     Re: Docket Nos. 558, 559, 560 & 646

                   DEBTORS’ REPLY TO THE UNITED STATES
                TRUSTEE’S OBJECTION TO THE DEBTORS’ MOTION
          FOR ENTRY OF AN ORDER AUTHORIZING THE DEBTORS TO FILE
         UNDER SEAL CERTAIN PORTIONS OF THE DEBTORS’ STATEMENTS
        OF FINANCIAL AFFAIRS AND SCHEDULES OF ASSETS AND LIABILITIES

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”), for

their reply (this “Reply”) to The United States Trustee’s Objection to the Debtors’ Motion for

Entry of an Order Authorizing the Debtors to File Under Seal Certain Portions of the Debtors’

Statements of Financial Affairs and Schedules of Assets and Liabilities [Docket No. 646]

(the Objection”), 2 respectfully state as follows:

                                                        Reply

             1.     In the Objection, the United States Trustee (the “U.S. Trustee”) argues that “the

Debtors have not carried their burden under section 107 [of the Bankruptcy Code]” and that “the




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC
      (8170); Extraction Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings, LLC
      (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC
      (5624). The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver, Colorado
      80202.
2
      Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Debtors’
      Motion for Entry of an Order Authorizing the Debtors to File Under Seal Certain Portions of the Debtors’
      Statements of Financial Affairs and Schedules of Assets and Liabilities [Docket No. 559] (the “Motion”).
              Case 20-11548-CSS          Doc 727      Filed 09/29/20     Page 2 of 6




Debtors offer no evidence that either support these allegation[s] or that otherwise overcome the

strong presumption of public disclosure.” Objection, ¶ 24.

       2.      Not so.     The Debtors have provided cogent reasons why the Confidential

Information falls within the scope of “confidential information” that may be protected pursuant to

Bankruptcy Code section 107(b)(1). Therefore, the Debtors have overcome the presumption of

public disclosure.

       3.      Section 107(b)(1) of the Bankruptcy Code provides that “the bankruptcy court shall

. . . protect an entity with respect to . . . confidential . . . commercial information.” 11 U.S.C. §

107(b)(1). Section 107(b) does not require the Debtors to engage in a balancing test or show “good

cause” to merit sealing. Video Software Dealers Ass’n v. Orion Pictures Corp. (In re Orion

Pictures Corp.), 21 F.3d 24, 28 (2d Cir. 1994). If the material sought to be protected constitutes

“confidential . . . commercial information,” “the Court is required to protect a requesting interested

party and has no discretion to deny the application.” Id. at 27.

       4.      There is no real dispute that the Confidential Information at issue is “commercial

information.” The Debtors, like many other exploration and production companies in Colorado,

have made and make Contributions in the ordinary course of business as part of their business

strategy.   Like their competitors, the Debtors made these Contributions under a legitimate

expectation that required disclosure would be confined to the requirements of applicable

non-bankruptcy law.      For instance, companies are not required to disclose their political

contributions in SEC filings under federal law. The Debtors make these Contributions to protect

their current and long-term interests. Requiring the Debtors to disclose specific recipients of the

Contributions would be unnecessary and jeopardize several of their key business relationships.

Moreover, requiring the Debtors to publicly disclose certain Contributions (or the lack thereof)




                                                  2
              Case 20-11548-CSS         Doc 727     Filed 09/29/20     Page 3 of 6




would adversely affect the Debtors’ longstanding relationships with both state and local

governments. Thus, broader public disclosure of such Confidential Information would provide

minimal benefits—if any at all—to stakeholders while detrimentally affecting the Debtors and

their stakeholders in material ways.

       5.      In the United States today, there are currently no federal laws or regulations

requiring companies to disclose their political contributions in SEC filings. In fact, the SEC has

not indicated whether it would implement rules requiring disclosure of political contributions.

Corporations ordinarily make political contributions anonymously, recognizing the commercial

backlash their business would otherwise suffer. If the Debtors were required to disclose the

identity of the recipients of such Contributions, their competitors would gain a disproportionate

commercial advantage from the Debtors. Such competitors, by retaining anonymity in their

political donations, would not only be able but commercially incentivized to exploit the Debtors’

lost business relationships. The Debtors’ competitors would be able to exploit the Debtors while

concurrently continuing to make their own political contributions in the ordinary course, even if

they donate to the same recipients as the Debtors. Thus, disclosure of the Confidential Information

would provide players in an extremely competitive and volatile exploration and production

industry with key information that could be used to subvert the Debtors’ business relationships on

a go-forward basis detrimental to the Debtors and all of their stakeholders

       6.      No party in interest would be prejudiced if the Court grants the Motion. The

Debtors have provided the Confidential Information on an unredacted basis to the U.S. Trustee,

the Court, counsel to the Committee, counsel to the agents or lenders, as applicable, under the

Debtors’ postpetition and prepetition secured financing facilities, and counsel to the ad hoc

bondholder group. Beyond the limited parties who have received access to the unredacted




                                                3
               Case 20-11548-CSS          Doc 727     Filed 09/29/20      Page 4 of 6




Confidential Information, it is difficult to “conceive of any positive role [public] access . . . could

play.” In re Alterra Healthcare Corp., 353 B.R. 66, 74 (Bankr. D. Del. 2006). Indeed, the U.S.

Trustee has not identified a tangible benefit to the bankruptcy process that would be produced by

compelling disclosure, let alone a benefit that outweighs the harms to these estates that disclosure

would cause.

       7.      Any benefit of requiring the Debtors to disclose the Confidential Information will

not outweigh the potential harm the Debtors may face with respect to their restructuring efforts.

The purpose of filing the Statements is to give parties in interest a historical view of the debtor’s

finances by requiring the debtor to summarize its financial history, transactions, and operations

over certain periods of time prepetition. Here, the Debtors’ disclosures do exactly that. The

Debtors are not seeking to seal the amounts, dates, or purposes of their Contributions. Indeed, the

Debtors have disclosed such information. Whether the Contribution was made to cause X or

cause Y is wholly irrelevant. Therefore, the Debtors should be allowed to merely redact the names

of the recipients of such Contributions to preserve important business and governmental affairs

relationships in their ongoing operations to the benefit of the estates and all stakeholders.

       8.      Courts have regularly sealed comparable information on precisely the same basis.

See, e.g., In re Dreier LLP, 485 B.R. 821, 824 (Bankr. S.D.N.Y. 2013) (granting the motion to seal

information that “involves the type if strategic decision making that could rightly be categorized

as ‘commercial information’”); In re Glob. Crossing Ltd., 295 B.R. 720, 725 (Bankr. S.D.N.Y.

2003) (holding that the purpose of Bankruptcy Rule 9018 is to “protect business entities from

disclosure of information that could reasonably be expected to cause the entity commercial

injury.”) (emphasis added); In re Borders Grp., Inc., 462 B.R. 42, 48 (S.D.N.Y. 2013) (sealing

identity of key employees and vendors that would give an unfair advantage to movants’




                                                  4
              Case 20-11548-CSS         Doc 727     Filed 09/29/20     Page 5 of 6




competitors”); In re Frontier Grp., LLC, 256 B.R. 771, 774 (Bankr. E.D. Tenn. 200) (holding that

a debtor’s list of physicians should be sealed as “confidential commercial information”

contemplated by section 107(b) of the Bankruptcy Code, as otherwise competitors would “be able

to view the list, identify [the debtor’s] contracting physicians, and recruit those physicians away

from the Debtor”).

                                           Conclusion

       9.      For the foregoing reasons, and the reasons set forth in the Motion, the Debtors

believe that the Confidential Information is “commercially sensitive information” subject to the

mandatory protections provided by section 107(b)(1) of the Bankruptcy Code and therefore the

Debtors respectfully request that the Objection be overruled and that the Motion be granted.




                                                5
               Case 20-11548-CSS            Doc 727       Filed 09/29/20      Page 6 of 6




                WHEREFORE the Debtors respectfully request that the Court overrule the

Objection and enter the Order granting the relief requested in the Motion and such other and further

relief as the Court may deem just and appropriate.

Dated: September 29, 2020               /s/ Richard W. Riley
Wilmington, Delaware                   WHITEFORD, TAYLOR & PRESTON LLC 3
                                       Marc R. Abrams (DE No. 955)
                                       Richard W. Riley (DE No. 4052)
                                       Stephen B. Gerald (DE No. 5857)
                                       The Renaissance Centre
                                       405 North King Street, Suite 500
                                       Wilmington, Delaware 19801
                                       Telephone:     (302) 353-4144
                                       Facsimile:     (302) 661-7950
                                       Email:         mabrams@wtplaw.com
                                                      rriley@wtplaw.com
                                                      sgerald@wtplaw.com
                                       - and -
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       Christopher Marcus, P.C. (admitted pro hac vice)
                                       Allyson Smith Weinhouse (admitted pro hac vice)
                                       Ciara Foster (admitted pro hac vice)
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       Email:         christopher.marcus@kirkland.com
                                                      allyson.smith@kirkland.com
                                                      ciara.foster@kirkland.com

                                       Co-Counsel to the Debtors and Debtors in Possession




3
    Whiteford, Taylor & Preston LLC operates as Whiteford Taylor & Preston L.L.P. in jurisdictions outside of
    Delaware.



                                                     6
